                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Dennis D. Linehan,                                Case No. 18-cv-3483 (WMW/KMM)

                           Plaintiff,
                                              ORDER ADOPTING REPORT AND
      v.                                          RECOMMENDATION

Nancy Johnston et al.,

                           Defendants.


      This matter is before the Court on the November 26, 2019 Report and

Recommendation (R&R) of United States Magistrate Judge Katherine M. Menendez.

(Dkt. 33.) Because no objections have been filed, this Court reviews the R&R for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R, the foregoing analysis, and all the files, records, and

proceedings herein, IT IS HEREBY ORDERED:

      1. The November 26, 2019 R&R, (Dkt. 33), is ADOPTED.

      2. Defendants’ motion to dismiss plaintiff’s complaint, (Dkt. 18), is GRANTED.

      3. This action is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 17, 2019                             s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge
